DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,931,283. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite similar limitations regarding configurable memory input/output circuits having multiple write/read input/output ports.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 9, 11-17, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 10,102,887 to Ware (hereafter Ware).
Regarding independent claim 1, Ware teaches an integrated circuit (FIG. 1A: memory IC 100), comprising:
a memory block that comprises: 
an array of memory cells (FIG. 1A: local core registers 120 within core 112); and 
configurable memory input circuits (FIG. 1A: a plurality of transfer cells 121, also see transfer cell embodiments 130 and 140, see 5:17-26) coupled to the array of memory cells, wherein the configurable memory input circuits include a write data input port (FIG. 1A: port receiving signal YI), a write data output port (FIG. 1A: port receiving signal YO), switching circuits operable to pass write data from the write data input port to the write data output port (FIG. 1A: Mux 141 of transfer cell 140, operable to pass YI to YO), and wherein the write data input port uses the multiplexing circuits to access the array of memory cells (FIG. 1A: Mux 141 of transfer cell also yields the local output WO coupled to local core register 120).
Regarding dependent claim 9, Ware teaches wherein the configurable memory input circuits further include a register coupled between the write data input port and the write data output port (FIG. 1A: transfer buffer 145 of transfer cell 140).
Regarding dependent claim 11, Ware teaches wherein the memory block further comprises configurable memory output circuits (FIG. 4: transfer cell R1, with details shown in reference 2019) coupled to the array of memory cells, wherein the configurable memory output circuits have a first read data port (FIG. 4: port outputting ZO), a second read data port (FIG. 4: port outputting RO to DQ), and additional switching circuits configurable to pass read data from the array of memory cells to first and second read data ports (FIG. 4: multiplexer 221).
Regarding independent 12, Ware teaches an integrated circuit (FIG. 1A: memory IC 100), comprising: 
a memory block that comprises: 
an array of memory cells (FIG. 4: local core registers 214 within the core); and 
configurable memory output circuits (FIG. 4: transfer cell R1, with details shown in reference 2019) coupled to the array of memory cells, wherein the configurable memory output circuits include a first read data output port (FIG. 4: port outputting ZO), a second read data output port (FIG. 4: port outputting RO to DQ), and switching circuits operable to pass read data from the array of memory cells to at least one of the first and second read data output ports (FIG. 4: multiplexer 221).
Regarding dependent claim 13, Ware teaches wherein the switching circuits are further operable to pass the read data from the array of memory cells to both of the first and second read data output ports (FIG. 4: because both ZO and RO coupled to the same output of multiplexer 221).
Regarding dependent claim 14, Ware teaches wherein the configurable memory output circuits further includes a read data input port (FIG. 4: port inputting ZI), and wherein the switching circuits are further operable to connect the read data input port to at least one of the first and second read data output ports (FIG. 4: see multiplexer 221).
Regarding dependent claim 15, Ware teaches wherein the switching circuits comprise a multiplexing circuit having a first input coupled to the array of memory cells (FIG. 4: to RI), a second input coupled to the read data input port (FIG. 4: to ZI), and an output coupled to the first and second read data output ports (FIG. 4: to RO and ZO).
Regarding independent claim 16, Ware teaches an integrated circuit (FIG. 1A: memory IC 100), comprising: 
a chain of memory blocks(FIG. 1A: chain of local core registers 120, also see FIGS. 15B-15C), wherein: 
each memory block in the chain of memory blocks includes a memory array (see 3:64 to 4:2); 
the chain of memory blocks comprises at least a first memory block and a second memory block (FIG. 1A: local core registers 120 corresponding to transfer cells 121a and 121b, respectively); 
the first memory block in the chain of memory blocks includes a write data input port (FIG. 1A: ); and 
write data on the write data input port (FIG. 1A: port receiving signal YI) of the first memory block is fed to the memory array of the second memory block (FIG. 1A: transfer cell 140 for transferring YI to YO/WO, where YI is seen from the previous local core register).
Regarding dependent claim 17, Ware teaches wherein the write data on the write data input port of the first memory block is also fed to the memory array of the first memory block (FIG. 1A: because YO and WO is the same output of multiplexer 141).
Regarding dependent claim 20, Wares teaches wherein the first memory block in the chain of memory blocks includes a first read data output port (FIG. 4: port outputting RO of transfer cell R1, which details shown in reference 219), wherein the second memory block in the chain of memory blocks includes a second read data output port (FIG. 4: port outputting ZO), and wherein read data from the memory array of the first memory block is output onto at least one of the first and second read data output ports (FIG. 4: because RO and ZO are the same output of multiplexer 221).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ware in view of US 7,475,187 to Gregorius et al. (hereafter Gregorius).
Ware teaches, as applied in prior rejection, all claimed subject matter except further limitations set forth in the following claims.
Regarding dependent claim 2, Gregorius suggests that command/address can be transferred in the same manner as the write data on the similar path (see 11:12-13). 
Since Ware and Gregorius are both from the same field of endeavor, the purpose disclosed by Gregorius would have been recognized in the pertinent art of Ware.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to transfer command/address in the same manner as write see Ware, 1:21-48).  If so, the circuit for transferring command/address should be similar to the transfer cell 140 in FIG. 1A of Ware for transfer write data.
Regarding dependent claim 3, Ware teaches wherein the configurable memory input circuits further include an additional write data input port (FIG. 1A: port receiving signal WI).
Regarding dependent claim 4, Ware teaches  wherein the multiplexing circuits comprise a first multiplexing circuit having a first input coupled to the write input data port, a second input coupled to the additional write input data port, and an output coupled to the array of memory cells (FIG. 1A: see Mux 141 of transfer cell 140).
Regarding dependent claim 5, Ware does not teach wherein the multiplexing circuits further comprise a second multiplexing circuit having a first input coupled to the write input data port, a second input coupled to the additional write input data port, and an output coupled to the write output data port.  
However, it would have obvious to one with ordinary skill in the art to realize that since the recited first and second  multiplexing circuits have similar inputs, it is matter of design to either keep them separated as recited in claim, or merge them as one  multiplexer 141 with two outputs as in FIG. 1A of Ware. 
Regarding dependent claims 6-8, Gregorius suggests that command/address can be transferred in the same manner as the write data on the similar path (see 11:12-13), which should include similar limitations set forth in claims 3-5.
Regarding dependent claims 18-19, see rejection applied to claims 2-4 above. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ware in view of US 6,977,858 to Osada et al. (hereafter Osada).
Ware teaches, as applied in prior rejection, all claimed subject matter except further limitations set forth in the following claims.
Regarding dependent claim 10, Osada teaches a memory block comprises a power control circuit configured to manage the power usage of the array of memory cells (FIG. 2: e.g. CONT for generating control signals to turn on/off transistors); an address decoder coupled between the control input port and the array of memory cells (FIG. 2: DEC); and an error correction encoder coupled between the write data input port and the array of memory cells (FIG. 1: ECC).
Since Ware and Osada are both from the same field of endeavor, the purpose disclosed by Osada would have been recognized in the pertinent art of Ware.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to include the circuits as suggested in Osada to the memory blocks of Ware because those are essential circuitry in operating a memory block/array.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANTHU NGUYEN whose telephone number is (571)272-1881. The examiner can normally be reached M-F: 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

January 3, 2022
/VANTHU T NGUYEN/Primary Examiner, Art Unit 2824